DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
 Claims 23-25 are newly added. Claims 1-25 are pending.

Allowable Subject Matter
Claims 1-25 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches a liquid device a display device comprising: 
a planarization layer disposed in at least a portion of the active area and the non-active area on the substrate; and 
a protective layer disposed on the planarization layer; 
wherein at least one of the plurality of thin film transistors including: 
a first gate electrode on the substrate; 
a semiconductor layer on the first gate electrode; 
a second gate electrode located over the semiconductor layer, the source electrode, and the drain electrode, 
wherein 
the planarization layer is located in a layer between a layer where the second gate electrode is disposed and a layer where the semiconductor layer is disposed;  
the planarization layer is disposed on at least a portion of an area except for an area where the second gate electrode and a channel region of the semiconductor layer are overlapped with each other, and 
the planarization layer includes at least one opening area located on an area including the area where the second gate electrode and the channel region of the semiconductor layer are overlapped with each other;  
the second gate electrode is disposed to cover the semiconductor layer, the source electrode, and the drain electrode, and extends along an inclined surface and a top surface of the planarization layer, 
wherein 
the protective layer is disposed on the at least one opening area, the inclined surface and the top surface of the planarization layer between the second gate electrode and the planarization layer and  
a top surface of the planarization layer and a portion of the second gate electrode are located outside of an area overlapped with the source electrode and the drain electrode.
claims 2-15 are allowed since they depend on the allowed claims 1.


a plurality of first gate lines; 
a plurality of semiconductor layers located on the first gate line and overlapping with a part of the first gate line; 
a planarization layer located on the semiconductor layer, and disposed on an area except for at least a portion of an area where the semiconductor layer is disposed; 
a protective layer disposed on the planarization layer; and 
a plurality of second gate lines located on the semiconductor layer and the planarization layer, and overlapping with at least a part of an area where the first gate line and the semiconductor layer are overlapped with each other, 
wherein 
the planarization layer includes at least one opening area located on an area including the area where the semiconductor layer is disposed, 
wherein 
the second gate line is disposed to correspond to the first gate line, and 
wherein 
the protective layer is disposed on the at least one opening area, an inclined surface and a top surface of the planarization layer between the second gate line and the planarization layer;  
a top surface of the planarization layer PAC and a portion of the second gate electrode GE2 are located outside of an area overlapped with the source electrode and the drain electrode.
Claims 17-19 are allowed since they depend on the allowed claims 16.

Claim 20 is allowed since there is no prior teaches a display device, comprising: 
a planarization layer disposed on the thin film transistor; 
a protective layer disposed on the planarization layer; 
at least one opening included in the planarization layer, 
wherein 
the at least one opening is located in an area overlapped with the thin film transistor; and 
a plurality of auxiliary electrode patterns disposed in the opening included in the planarization layer, and disposed on a portion of an area on the planarization layer, 
wherein 
the plurality of auxiliary electrode patterns are disposed to cover the thin film transistor, and extend along an inclined surface and a top surface of the planarization layer, and 
wherein 
the protective layer is disposed at least one opening area, an inclined surface and a top surface of the planarization layer between the auxiliary electrode pattern and the planarization layer;  
a top surface of the planarization layer and a portion of the second gate electrode are located outside of an area overlapped with the source electrode and the drain electrode.
Claims 21-22 are allowed since they depend on the allowed claims 20.


a first gate electrode on the substrate; 
a semiconductor layer on the first gate electrode; 
a second gate electrode located over the semiconductor layer, the source electrode, and the drain electrode; 
a planarization layer that is above and not part of the thin film transistor, the planarization layer disposed in at least a portion of the active area and the non-active area on the substrate; 
a first opening area in the planarization layer located on an area where the second gate electrode and the channel region of the semiconductor layer are overlapped with each other; and 
a second opening area in the planarization layer located in an area spaced from the area where the second gate electrode and the channel region of the semiconductor layer are overlapped with each other; 
wherein 
the planarization layer is located in a layer between a layer where the second gate electrode is disposed and a layer where the semiconductor layer is disposed; 
wherein 
the planarization layer is disposed on at least a portion of an area except for an area where the second gate electrode and a channel region of the semiconductor layer are overlapped with each other; 
wherein 
the second gate electrode is disposed in the first opening to cover the semiconductor layer, the source electrode, and the drain electrode, and extends along an inclined surface, 
a top surface of the planarization layer and extends further into the second opening area in the planarization layer; 
wherein 
the second gate electrode makes a contact with the first gate electrode in the second opening area in the planarization layer; and 
wherein 
a top surface of the planarization layer, a portion of the second gate electrode and the second opening in the planarization layer are located outside of an area overlapped with the source electrode and the drain electrode.
Claims 24-25 are allowed since they depend on the allowed claim 23.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871